Citation Nr: 0915453	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-10 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U. S. C. Chapter 35.  

REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from August 1942 to December 1945.  He died in 
February 2005.  The appellant is his surviving spouse 
(widow).  She appealed to the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appellant testified at a hearing in support of her claims 
in August 2008, before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The appellant asserts that the Veteran's service-connected 
pes planus (flat feet) contributed to his death.  She also 
has made assertions with regard to disabilities that were not 
service connected.  In a March 2006 statement and her April 
2007 Substantive Appeal (VA Form 9), the appellant argued 
that the Veteran's left eye disability, subsequent left eye 
surgery, and hypertension also contributed to his death.  
These conditions were not service connected when he died, and 
the appellant has not been provided notice regarding what is 
required to substantiate a cause-of-death claim that is based 
at least partly on a condition or conditions not yet service 
connected.  



The Veterans Claims Assistance Act (VCAA) letter sent by the 
RO to the appellant in April 2005 is inadequate.  For a 
cause-of-death claim, a proper VCAA notice must include:  (1) 
a statement of the conditions, if any, for which the Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the cause-of-death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause-of-
death claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  Here, though, while the April 2005 VCAA letter 
provided notice with regards to the second element, it did 
not provide adequate notice concerning the first and third 
elements as required by the Hupp decision.  

So, on remand, the RO/AMC must send the appellant another 
VCAA notice to comply with the Hupp decision.  This letter 
also must comply with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as 
notifying her of all elements of her claim, including the 
downstream issue of an effective date.

The appellant's claim for DEA hinges on whether the claim for 
service connection for the cause of the Veteran's death is 
granted.  Therefore, it would be inappropriate for the Board 
to decide the DEA claim at this juncture.  The appropriate 
disposition, instead, where a pending claim is inextricably 
intertwined with another claim currently on appeal that is 
being remanded, is to also remand the inextricably 
intertwined claim to avoid piecemeal adjudication of claims 
with common parameters.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001).  See, too, Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  To comply with the holding in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007), send the appellant-widow another 
VCAA notice letter that includes:  
(1) a statement of the conditions for 
which the Veteran was service connected 
at the time of his death (pes planus and 
acne vulgaris); (2) an explanation of the 
evidence and information required to 
substantiate a cause-of-death claim based 
on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a cause-of-death claim based 
on a condition not yet service connected. 

This letter also must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), by 
apprising the appellant-widow of all 
elements of her claim, including the 
downstream effective date element.

2.  Then readjudicate the claims in light 
of any additional evidence submitted or 
otherwise obtained in response to this 
additional VCAA notice.  If the 
disposition remains unfavorable, send the 
appellant and her representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




